Citation Nr: 0005468	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
ear disability to include defective hearing.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to a skin disability to include 
as secondary to exposure to ionizing radiation.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to a left leg disability. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to benign prostatic hypertrophy 
secondary to exposure to ionizing radiation.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946 and from June 1948 to February 1950.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.   


REMAND

The veteran seeks to reopen his claims of entitlement to 
service connection for an ear disability to include defective 
hearing, a skin disability, a left leg disability and benign 
prostatic hypertrophy secondary to exposure to radiation.  In 
his November 1998 substantive appeal, the veteran reported 
that he had been told by VA Audiology that his hearing loss 
was due to exposure to loud noise and that he was treated 
there twice in 1998 and was to return in February 1999.  He 
also reported that he was being currently treated at a VA 
facility for his skin condition which he believed was due to 
exposure to ionizing radiation.  The veteran stated that he 
had been treated for the past 8 years for an injury to the 
left leg/ankle and a residual scar at a VA facility.  He also 
reported that he had been examined by VA in 1996 for his 
prostrate complaints.   

The VA treatment records are deemed to be evidence of record, 
and a determination on the merits of the veteran's appeal 
cannot be made without consideration of that evidence.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).


To ensure that the Board's decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following development:



1. The RO should obtain all pertinent VA 
treatment records pertaining to the 
veteran, including records referred to by 
the veteran at the VA Medical Center in 
Cleveland, Ohio.  

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate whether new and 
material evidence has been submitted to 
reopen the claims of service connection 
noted on the first page of this decision, 
consistent with the decision of the 
United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 
F.3d 1356 (1998).  If the benefits 
requested on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case containing the laws and regulations 
referable to reopening previously denied 
claims, including the provisions of 38 
C.F.R. § 3.156 (1999), and be given the 
opportunity to respond.



The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS

	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



